DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 15 November 2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baumbach (WO 2019/229211 A1) – please see attached English translation to find language relied upon.
Regarding claim 1, Baumbach discloses an apparatus for attachment to a cardiac pump, the apparatus comprising: an adaptor comprising: an annular cross section configured to receive the cardiac pump (e.g. Fig. 2; “connection section 215 for connecting the line device 105 to an outlet unit of the cardiac support system”), wherein the annular cross section is secured to the cardiac pump (e.g. “conduit device may be used as a flow channel in which blood flow from the pump inlet in a left ventricle may be directed to the pump outlet within an aorta.”); and a plurality of channels arranged around the adapter (e.g. Fig 4 and 6, #310); a cannula comprising a proximal portion, a distal portion, and an intermediate portion (e.g. Fig. 2) comprising a braided mesh extending between the distal portion and the proximal portion (e.g. Fig. 2, #220), the proximal portion having a proximal end comprising a plurality of elements arranged through the channels (e.g. Fig. 2, 4, #215) and the distal portion comprising a plurality of wires and a tip element (e.g. Fig. 2, #210), wherein the plurality of wires extend in a distal direction from the braided mesh to the tip element, wherein the plurality of wires are secured to the tip element (“The braid portion 220 may be tapped to the tethers 210, 215. For example, the attachment points 210, 215 have a fastening element for threading in a section of the braided wire 225”); and a coating covering at least a portion of the braided mesh (“conduit device may according to one embodiment also have a sealing layer. The sealing layer can be arranged on or in the braid section and shaped to seal the braided section in a fluid-tight manner. The fluid-tight closing of the braid section by means of the sealing layer is advantageous for the guidance of the blood flow in order to conduct the blood flow losslessly to the outlet unit. The sealing section can be realized, for example, by means of encapsulation or encapsulation of the braid section with a flexible plastic, such as, for example, polyurethane or silicone”).
Regarding claim 2, Baumbach discloses a proximal portion of the braided mesh comprises a tapered portion that increases in diameter from a proximal end of the tapered portion to a distal end of the tapered portion (“Furthermore, according to an embodiment, an inner diameter of the basic body can change from the first connection section to the second connection section. For example, a cross section of the inner diameter can taper in the direction of the second connection section.”).
Regarding claims 3-4, Baumbach discloses the braided mesh comprises a constant pitch or varying pitch (“a predefined ratio of flexibility and rigidity of the conduit device” and “braid section can be bent at an obtuse angle, in particular at the bending point”).
Regarding claim 5, Baumbach discloses the channels extend along an interior surface of the adaptor (e.g. Figs 4-7, #310).
Regarding claims 6-7, Baumbach discloses an embodiment where the channels  extend along an entire length of the adaptor and at least one of the plurality of channels extends longitudinally (“The eyelet may for example have a longitudinal axis extending tangentially with respect to a circumference of the connection portion.”).
Regarding claim 8, Baumbach discloses the adaptor comprises a distal cylindrical portion (e.g. Fig. 2, #210), a proximal cylindrical portion (e.g. Fig. 2, #215), and a plurality of elongate members extending from the distal cylindrical portion to the proximal cylindrical portion, wherein conduits extending through a thickness of the adaptor separate each of the elongate members (where the examiner considers the elongate members to compose the mesh).
Regarding claim 9, Baumbach discloses the elongate members extend along an interior surface of the distal cylindrical portion (e.g. Fig. 4, #310). 
Regarding claim 10, Baumbach discloses the elongate members extend along an entire length of the distal cylindrical portion (“The eyelet may for example have a longitudinal axis extending tangentially with respect to a circumference of the connection portion.”).
Regarding claim 11, Baumbach discloses the adaptor comprises a distal cylindrical portion, a proximal cylindrical portion, and one or more intermediate cylindrical portions extending between the distal cylindrical portion and the proximal cylindrical portion, wherein the intermediate cylindrical portion has a smaller diameter than the distal cylindrical portion, and wherein the channels extend through a length of the distal cylindrical portion (“inner diameter of the basic body can change from the first connection section to the second connection section. For example, a cross section of the inner diameter can taper in the direction of the second connection section”).
Regarding claim 12, Baumbach discloses the plurality of elements are a plurality of loop elements (e.g. Figs. 3, #310 where the wire clearly loops through the channels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792